MEMORANDUM **
Antonia D. Hicks appeals from the district court’s order denying her motion for return of property pursuant to Federal Rule of Criminal Procedure 41(g). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hicks contends that because the district court failed to enter a final forfeiture order against her, no forfeiture occurred and she is entitled to the return of her property pursuant to Federal Rule of Criminal Procedure 41(g). The record belies this contention. The preliminary order of forfeiture as to Hicks was entered properly on October 20, 2003, and was a final, appeal-able judgment. See United States v. Bennett, 147 F.3d 912, 914 (9th Cir.1998). As such, it is governed by the time limits set forth in Federal Rule of Appellate Procedure 4(b). See id. Hicks’ failure to file a timely notice of appeal from the forfeiture order divested the district court of jurisdiction to hear her subsequent challenge regarding the forfeitures. See id. Accordingly, the district court properly denied Hicks’ motion for lack of jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.